DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection of claim 24 is withdrawn due to claim amendments.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 03/30/2021 has been entered.
Response to Arguments
	Applicant’s arguments have been fully considered and are persuasive. The rejection of claim 1 is withdrawn.
	Applicant’s arguments regarding claim 12 have been fully considered but are not persuasive. Applicant argues that no specific elements of the Zhao reference were cited but rather only sections of text. Indeed is the cited text portions that teach the elements of the claim. The word embeddings are the training data for the neural network. The output nodes in figure 1  is the output node training data.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Rui, and Kezhi Mao. "Topic-aware deep compositional models for sentence classification."in view of Craven, Mark W., and Jude W. Shavlik. "Using neural networks for data mining." 
Regarding claim 26, Zhao teaches “a method comprising: running a comment examining process for processing comments of one or more user” (pg. 254 §IV 
    PNG
    media_image1.png
    366
    562
    media_image1.png
    Greyscale
in which these movie reviews and customer reviews  are comments of one or more users as per [0042] of the Instant Application’s specification, “Comment data can include e.g. news reports of newsfeed system 140, user posting on social media system 150 (e.g. via user interface 1600), broadcaster or analyst comments of a broadcast platform, e.g. provided by social media system 150 or another platform”) “to provide a comment processing output” (pg. 251 §III A. “For a sentence s = (w1 , w2 ,...,wl) with l words, the TopCNN aims to learn its embeddings.” wherein word embedding is the processed output of the comment); 
“applying data of a dataset as training data for training a neural network to define a trained neural network” (pg. 248 fig. 1 
    PNG
    media_image2.png
    410
    840
    media_image2.png
    Greyscale
), “wherein the training data includes input node training data and output node training data” (pg. 252 fig. 4 
    PNG
    media_image3.png
    526
    892
    media_image3.png
    Greyscale
which shows the input and output nodes);
	Zhao however does not explicitly teach generating a decision rule. Craven however teaches “generating a decision rule for the dataset based on a transfer function of the trained neural network” (Craven pg. 5 figure 1 
    PNG
    media_image4.png
    518
    1076
    media_image4.png
    Greyscale
where in the activation or activation function is analogous to the transfer function), “wherein the decision rule is based on the comment processing output” (the rule is generated based on the input, which is analogous to the input from the previous reference which is the comment processing output)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao with Craven since “One appealing aspect of many neural network learning methods however is that they are online algorithms meaning that they update their hypotheses after every example is presented. Because they update their parameters frequently online neural network learning algorithms often converge much faster than batch algorithms. This is especially the case for large data sets. Often a reasonably good solution can be found in only one pass through a large training set. For this reason we argue that training time performance of neural network learning methods may often be acceptable for datamining tasks especially given the availability of high performance” Craven pg. 3 last ¶ which shows that using a neural network would be good for the comments from the Zhao reference which would likely change and update often.
	Regarding claim 12, Zhao teaches “a method comprising: running a comment examining process for processing comments of one or more user” (pg. 254 §IV 
    PNG
    media_image1.png
    366
    562
    media_image1.png
    Greyscale
in which these movie reviews and customer reviews  are comments of one or more users as per [0042] of the Instant Application’s specification, “Comment data can include e.g. news reports of newsfeed system 140, user posting on social media system 150 (e.g. via user interface 1600), broadcaster or analyst comments of a broadcast platform, e.g. provided by social media system 150 or another platform”) “to provide a comment processing output” (pg. 251 §III A. “For a sentence s = (w1 , w2 ,...,wl) with l words, the TopCNN aims to learn its embeddings.” wherein word embedding is the processed output of the comment) ; 
“configuring a neural network based on the comment processing output, wherein training data for training the neural network to define a trained neural network includes input node training data and output node training data” (pg. 248 fig. 1 
    PNG
    media_image2.png
    410
    840
    media_image2.png
    Greyscale
which shows based off the word embeddings i.e. comment processing output, it is input into the neural network); and 
Zhao generally teaches classification and prediction. However Craven more clearly teaches “predicting a result of an event using the trained neural network” (pg. 5 ¶1 
    PNG
    media_image5.png
    131
    1072
    media_image5.png
    Greyscale
)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao with Craven since “One appealing aspect of many neural network learning methods however is that they are online algorithms meaning that they update their hypotheses after every example is presented. Because they update their parameters frequently online neural network learning algorithms often converge much faster than batch algorithms. This is especially the case for large data sets. Often a reasonably good solution can be found in only one pass through a large training set. For this reason we argue that training time 
	Regarding claim 24, the Zhao and Craven references have been addressed above. Zhao further teaches “wherein the applying data of the dataset as training data for training a neural network to define a trained neural network includes applying the input node training data to an input node of the neural network and applying the output node training data to an output node of the neural network” (pg. 248 fig. 1 
    PNG
    media_image2.png
    410
    840
    media_image2.png
    Greyscale
wherein the word embeddings is the input training data and it goes through the network into the final representation, which is the output node training data. Note that the claim language does not make it clear what “applying training data” to an input node or output node actually pertains.)
	Regarding claim 25, the Zhao and Craven references have been addressed above. Zhao further teaches “wherein the training data specifies actions of one or more individual engaged in an (pg. 248 fig. 1 
    PNG
    media_image2.png
    410
    840
    media_image2.png
    Greyscale
the sentences are generated from a user and the word embeddings or training data is generated elsewhere)
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Rui, and Kezhi Mao. "Topic-aware deep compositional models for sentence classification."in view of Craven, Mark W., and Jude W. Shavlik. "Using neural networks for data mining." in view of Das et al. US 2016/0203498.
Regarding claim 2, the Zhao and Craven references have been addressed above. Craven further teaches “and wherein the method includes presenting the decision rule to the certain user” (pg. 6 figure 2 
    PNG
    media_image6.png
    538
    1183
    media_image6.png
    Greyscale
wherein the output of the network or rules would inherently be presented to the user)  
Both references however do not explicitly teach processing a user profile. Das however teaches “wherein the comment processing output includes user profile information of a certain user” (Das [0103] “Similarly, the lead scoring module is operable to process historical posts for psychographic extraction. Using a combination of machine learning techniques and taxonomy information the interests of a user from their historical posts can be identified. The machine learning techniques may comprise rule-base machine learning methods enabling the analysis of historical posts to build a vector representation of the user profile and compare similarity”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao and Craven with that of Das since a combination of known methods would yield predictable results that is, it is known in the art to use the profile of a user to find their interests and thus in doing so, taking the discovered interest and analyzing it or feeding it into a neural network would operate in a known and predictable manner.
Regarding claim 7, the Zhao, Craven, and Das references have been addressed above. Das further teaches “wherein the comment processing output includes user profile information that (Das [0103] “Using a combination of machine learning techniques and taxonomy information the interests of a user from their historical posts can be identified. The machine learning techniques may comprise rule-base machine learning methods enabling the analysis of historical posts to build a vector representation of the user profile”)
Craven further teaches , “wherein the method includes applying a rule generating process for performing the generating based on the one or more topic of interest to the certain user” (pg. 6 figure 2 
    PNG
    media_image6.png
    538
    1183
    media_image6.png
    Greyscale
wherein the input would be the topic as from the above interest as the functionally of the neural network is the same regardless of the input)  
Claims 3, 8, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Rui, and Kezhi Mao. "Topic-aware deep compositional models for sentence classification."in view of Craven, Mark W., and Jude W. Shavlik. "Using neural networks for data mining." in view of Huang et al. US 2014/0250032.
Regarding claims 3 and 13, the Zhao and Craven references have been addressed above. Both do not explicitly teach a crowdsourced output. Huang however teaches “wherein the comment (Huang [0055] “The sentiment labels and topic labels of messages can be assigned by human experts from Amazon Mechanical Turk (AMT). AMT is a crowdsourcing marketplace which allows collaboration of people to complete tasks that are hard for computers” which shows crowdsourced data which is analyzed, which would be the input to the neural networks of above.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao and Craven with that of Huang since a combination of known methods would yield predictable results that is, it is known in the art that crowed sourced information exists i.e. the messages from AMT. Thus with this data, it would operate predictably and in a known manner when used in conjunction with the references above.
Regarding claim 8, the Zhao, Craven, and Huang references have been addressed above. Huang further teaches “wherein the comment processing output includes a crowdsourced output that indicates one or more topic of interest to an aggregate of users” ([0055] “The sentiment labels and topic labels of messages can be assigned by human experts from Amazon Mechanical Turk (AMT). AMT is a crowdsourcing marketplace which allows collaboration of people to complete tasks that are hard for computers” wherein the label is analogous to topic), 
Craven further teaches “wherein the method includes applying a rule generating process for performing the generating based on the one or more topic of interest to the aggregate of users” (pg. 6 figure 2 
    PNG
    media_image6.png
    538
    1183
    media_image6.png
    Greyscale
wherein the input would be the topic as from the above interest as the functionally of the neural network is the same regardless of the input)  
Regarding claim 22, the Zhao, Craven, and Huang references have been addressed above. Huang further teaches “wherein the method includes selecting input node parameters based on a prioritized list of comment topics determined using aggregated data of a plurality of users” ([0005] “Crowd-sourcing platforms have been employed to obtain multiple human labels for each post effectively from millions of workers online. To resolve the disagreement between different annotators, researchers usually obtain the final labels based on a voting majority.” crowdsourcing i.e. aggregated data of a plurality of users)
Allowable Subject Matter
Claims 5, 9-10, 16-17, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 is allowed.

Regarding claim 5, no prior art teaches selecting crowdsourced output as input node parameters for a neural network based on the prioritized list of comment topics determining using aggregated data of a plurality of users.
Regarding claim 9, no prior art teaches querying the trained neural network using a dataset being based on the one or more topic of interest which was generated using a rule generating process based on the topic.
Regarding claim 10, no prior art teaches deactivating links of residual links based on the one or more topic of interest.
Claims 16-17 and 19 are allowable for similar reasons above.
Regarding claims 27-30, they are allowable for the same reason as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kevin W Figueroa/Examiner, Art Unit 2124